DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the claim amendments and applicant's remarks filed on 01/05/2022  have been considered and are persuasive thereby claim objections and claim rejection under U.S.C 103 are hereby withdrawn.

Allowable Subject Matter
	Claims 11-18 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 01/05/2022.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 11 and 12, for example:
	Claim 11 relates to a polarizing plate for minimizing reflection in an organic light emitting device (OLED) to 10% or less at an inclined angle of 50 degrees, and comprising a retardation laver which includes a positive uniaxial retardation film and a C 
	Claim 12 relates to a polarizing plate for minimizing reflection in an organic light emitting device (OLED) to 10% or less at an inclined angle of 50 degrees, and comprising a retardation laver which includes a negative biaxial retardation film and a C plate, and the requirement of the sum of the first Rth of the negative biaxial retardation film and the second Rth of the C plate according to the equation Rth = d x (Nz - Ny) to be in the range of 40 nm to 130 nm.

	Claims 11 and 12 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, a polarizing plate disposed on the outer surface of a transparent or reflective electrode layer of an organic light emitting device, to which external light reaches first, for preventing reflection of external light and ensuring visibility. 
Further, the illustrative polarizing plate can exhibit desired characteristics in a wide range of wavelengths, and have excellent reflection and visibility at an inclined angle.
Claims 13-18, which depend from claim 11, are also allowed.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
February 3, 2022